DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 11/16/2022 was filed after the mailing date of the Notice of Allowance on 7/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
Claim(s) 1, 4, 5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2018/0034979 A1) hereinafter Watson and  Tashiro (IDS: JP2005163702A) hereinafter Tashiro.
Claim 1:
Watson discloses a remote startup system that includes a terminal of a user;  a center server capable of communicating with the terminal; and [Fig. 1; 102, 110, 130; ¶0021, 0024] a vehicle that is capable of communicating with the center server and that includes a driving device configured to drive driving wheels, an air conditioning device configured to operate using operation of the driving device, and [Fig. 1; 120; Fig. 2, 250; ¶0045] a rotation prevention device configured to prevent rotation of the driving wheels, [¶0068] receives a startup request of the driving device, the remote startup system comprising: [Fig. 1; 102, 110, 130; ¶0023-0024] a transmission unit provided in the terminal and configured to transmit a startup request to start the air conditioning device for the center server; [¶0057] a controller that is provided in the center server or in the vehicle, and that is configured to start up the air conditioning device and the driving device in a stop state in a case where the startup request is transmitted from the terminal to the center server and in a case where the rotation prevention device is preventing the rotation of the driving wheels [Fig. 1; 102, 110, 130, 140; ¶¶0022-0024, 0033].
Watson doesn’t explicitly disclose a notification unit that is provided in the terminal, and that is configured to notify the user of information indicating that startup of the driving device and the air conditioning device based on the startup request cannot be performed.
However, Tashiro discloses a notification unit that is provided in the terminal, and that is configured to notify the user of information indicating that startup of the driving device and the air conditioning device based on the startup request cannot be performed. [¶¶0002, 0007-0009]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the remote start up system of Watson with the notification system of Tashiro to notify a user when the command has not been executed [¶0010].
Claim 4:
Watson and Tashiro, as shown in the rejection above, disclose all the limitations of claim 1.
Watson also discloses comprising: an information acquisition unit that acquires information on an operation state of the rotation prevention device when a function of transmitting the startup request included in the terminal is activated or when the startup request is transmitted from the terminal to the center server;  and [Figs. 1, 9; 110, 902, 904, 906; ¶¶0068, 0071, 0128-0133] a permission determination unit that determines whether or not to permit the startup of the driving device based on the startup request, based on the information acquired by the information acquisition unit, wherein the permission determination unit permits the startup of the driving device based on the startup request in a case where it is determined from the information acquired by the information acquisition unit that the rotation prevention device is preventing the rotation of the driving wheels, and the controller starts up the driving device in the stop state when the permission determination unit permits the startup of the driving device based on the startup request. [Figs. 1, 9; 110, 908, 910, 926; ¶¶0068, 0071, 0128-0133]
Claim 5:
Watson and Tashiro, as shown in the rejection above, disclose all the limitations of claim 4.
Watson also discloses comprising an availability notification transmission unit that is provided in the center server or the vehicle, the availability notification transmission unit transmitting a notification indicating whether or not the startup of the driving device based on the startup request is permitted to the terminal, [Fig. 1, 110; ¶0135] wherein the permission determination unit is provided in the center server or the vehicle, and the availability notification transmission unit transmits a startup availability notification indicating that the startup is available to the terminal when the permission determination unit determines that the startup of the driving device based on the startup request is permitted, and [Figs. 1, 9; 110, 914, 916, 922, 924; ¶0132] transmits a startup unavailability notification indicating that the startup is unavailable to the terminal when the permission determination unit determines that the startup of the driving device based on the startup request is not permitted. [¶0135]
Claim 9:
Watson and Tashiro, as shown in the rejection above, disclose all the limitations of claim 1.
Watson also discloses comprising a cancelation unit that cancels, in a case where the startup request is transmitted from the terminal to the center server and the driving device is started up and being operated, the startup request when the vehicle has traveled or when an operation corresponding to a stage before traveling of the vehicle is performed with respect to the vehicle. [Fig. 1; 110; ¶¶0136-0137]
Claim 10:
Watson and Tashiro, as shown in the rejection above, disclose all the limitations of claim 9.
Watson also discloses comprising a cancelation notification transmission unit, wherein the cancelation unit is provided in the center server or the vehicle, and [Fig. 1; 110, 120] the cancelation notification transmission unit is provided in one of the center server and the vehicle including the cancelation unit and transmits a cancelation notification indicating that the startup request has been canceled by the cancelation unit to the terminal. [¶0135]
Claim 11:
Watson discloses a center server that is connected to a terminal of a user and [Fig. 1; 102, 110, 130; ¶0021, 0024] a vehicle that is capable of communicating with the center server and that includes a driving device configured to drive driving wheels, and air conditioning device configured to operate using operation of the driving device, and [Fig. 1; 120; Fig. 2, 250; ¶0045] a rotation prevention device configured to prevent rotation of the driving wheels, [¶0068] receives a startup request of the driving device, [Fig. 1; 102, 110, 130; ¶0023-0024] the center server comprising: a transmission unit provided in the terminal and configured to transmit a startup request to start the air conditioning device for the center server; [¶0057] a controller that is provided in the center server or the vehicle, and that is configured to start up the air conditioning device and the driving device, in a case where the startup request is received from the terminal and in a case where the rotation prevention device is preventing the rotation of the driving wheels, the driving device in a stop state [Figs. 1, 9; 102, 110, 120, 130, 902, 904, 906; ¶¶0022-0024, 0033, 0068, 0071, 0128-0133].
Watson doesn’t explicitly disclose a display processing unit that is provided in the terminal and causes the terminal to display content with which the user is able to determine startup of the driving device based on the startup request, a notification unit that is provided in the terminal, and that is configured to notify the user of information indicating that startup of the driving device and the air conditioning device based on the startup request cannot be performed.
However, Tashiro does disclose a display processing unit that is provided in the terminal and causes the terminal to display content with which the user is able to determine startup of the driving device based on the startup request, a notification unit that is provided in the terminal, and that is configured to notify the user of information indicating that startup of the driving device and the air conditioning device based on the startup request cannot be performed. [¶¶0002, 0007-0009]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the remote start up system of Watson with the notification system of Tashiro to notify a user when the command has not been executed [¶0010].
Claim 12:
Watson discloses a remote startup method that is executed by a remote startup system including a terminal of a user, a center server capable of communicating with the terminal, and a vehicle that is capable of communicating with the center server and that includes a driving device configured to drive driving wheels, an air conditioning device configured to operate using operation of the driving device, and a rotation prevention device configured to prevent rotation of the driving wheels and being capable of communicating with the center server, the remote startup method comprising: transmitting a startup request to start the air conditioning device to the center server; [Figs. 1, 9; 102, 110, 120, 130, 902, 904, 906; ¶¶0022-0024, 0033, 0068, 0071, 0128-0133] starting up the air conditioning device and the driving device in a stop state in a case where the startup request is transmitted from the terminal to the center server and in a case where the rotation prevention device is preventing the rotation of the driving wheels [Figs. 1, 9; 110, 902, 904, 906; ¶¶0068, 0071, 0128-0133].
Watson doesn’t explicitly disclose causing the terminal to display content with which the user is able to determine startup of the driving device based on the startup request; and notifying the user of information indicating that startup of the driving device and the air conditioning device based on the startup request cannot be performed.
However, Tashiro does disclose causing the terminal to display content with which the user is able to determine startup of the driving device based on the startup request; and notifying the user of information indicating that startup of the driving device and the air conditioning device based on the startup request cannot be performed. [¶¶0002, 0007-0009]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the remote start up system of Watson with the notification system of Tashiro to notify a user when the command has not been executed [¶0010].

Claim(s) 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watson and Tashiro as applied to claim 1 above, and further in view of Mackjust et al. (US 2011/0074561 A1) hereinafter Mackjust.
Claim 3:
Watson and Tashiro, as shown in the rejection above, disclose all the limitations of claim 1.
Watson doesn’t explicitly disclose wherein in a case where the rotation prevention device is not preventing the rotation of the driving device, the controller prohibits the transmission of the startup request from the terminal to the center server.
However, Mackjust does disclose wherein in a case where the rotation prevention device is not preventing the rotation of the driving device, the controller prohibits the transmission of the startup request from the terminal to the center server. [¶0059-0065]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the remote start up system of Watson and Tashiro with the rotation prevention configuration of Mackjust to ensure the vehicle doesn’t start during an inappropriate time thus causing damage to the vehicle.
Claim 6:
Watson, Tashiro, and Mackjust as shown in the rejection above, disclose all the limitations of claim 3.
Watson also discloses comprising an availability notification transmission unit that is provided in the center server or the vehicle, the availability notification transmission unit transmitting a notification indicating whether or not the startup of the driving device based on the startup request is permitted to the terminal, [Fig. 1, 110; ¶0135] wherein in a case where the rotation prevention device is preventing the rotation of the driving wheels, the controller causes the availability notification transmission unit to transmit a startup availability notification indicating that the startup of the driving device based on the startup request is available to the terminal, and [Figs. 1, 9; 110, 914, 916, 922, 924; ¶0132] the display unit displays an operation screen for performing startup of the driving device based on the startup request when the startup availability notification is received. [¶0135]
Claim 7:
Watson, Tashiro, and Mackjust as shown in the rejection above, disclose all the limitations of claim 3.
Watson also discloses comprising an availability notification transmission unit that is provided in the center server or the vehicle, the availability notification transmission unit transmitting a notification indicating whether or not the startup of the driving device based on the startup request is permitted to the terminal, [Fig. 1, 110; ¶0135] wherein in a case where the rotation prevention device is not preventing the rotation of the driving wheels, the controller causes the availability notification transmission unit to transmit a startup unavailability notification indicating that the startup of the driving device based on the startup request is unavailable to the terminal, and [Figs. 1, 9; 110, 914, 916, 922, 924; ¶0132] the display unit displays an indication that the startup of the driving device based on the startup request is unavailable when the startup unavailability notification is received. [¶0135]
Claim 8:
Watson, Tashiro, and Mackjust as shown in the rejection above, disclose all the limitations of claim 3.
Watson also discloses comprising: an availability notification transmission unit that is provided in the center server or the vehicle, the availability notification transmission unit transmitting a notification indicating whether or not the startup of the driving device based on the startup request is permitted to the terminal;  and [Fig. 1, 110; ¶0135] a startup request transmission unit provided in the terminal, wherein in a case where the rotation prevention device is preventing the rotation of the driving wheels, the controller causes the availability notification transmission unit to transmit a startup availability notification indicating that the startup of the driving device based on the startup request is available to the terminal, and [Fig. 1; 130, 136; ¶¶0028-0030] the startup request transmission unit transmits the startup request to the center server according to a predetermined operation by a user when the startup availability notification is received. [Fig. 1; 110; ¶¶0136-0137]

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watson and Tashiro as applied to claim 1 above, and further in view of Cousins et al. (US 2014/0256509 A1) hereinafter Cousins.
Claim 2:
Watson and Tashiro, as shown in the rejection above, disclose all the limitations of claim 1.
Watson doesn’t explicitly disclose wherein even in a case where the startup request is sent from the terminal, in a case where the rotation prevention device is not preventing the rotation of the driving device, the controller does not start up the driving device in the stop state.
However, Cousins does disclose wherein even in a case where the startup request is sent from the terminal, in a case where the rotation prevention device is not preventing the rotation of the driving device, the controller does not start up the driving device in the stop state. [¶0031]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the remote start up system of Watson and Tashiro with the controller configuration of Cousins to ensure the vehicle doesn’t start during an inappropriate time thus causing damage to the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747